     Case 4:19-cv-03405 Document 1 Filed on 09/10/19 in TXSD Page 1 of 15




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ERTAN BARUCIC, Individually and on Behalf §
of All Others Similarly Situated,         §
                                          §
                      Plaintiff,          §
                                          §             Case No. _____________
        v.                                §
                                          §
CARRIZO OIL & GAS, INC., S.P. JOHNSON §                 JURY TRIAL DEMANDED
IV, STEVEN A. WEBSTER, F. GARDNER         §
PARKER, FRANCES ALDRICH SEVILLA-          §
SACASA, THOMAS L. CARTER, JR.,            §
ROBERT F. FULTON, ROGER A. RAMSEY, §
and FRANK A. WOJTEK,                      §
                                          §
                      Defendants.         §
                                          §



               CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                         FEDERAL SECURITIES LAWS

       Plaintiff Ertan Barucic (“Plaintiff”), on behalf of himself and all others similarly situated,

upon information and belief, including an examination and inquiry conducted by and through his

counsel, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

belief, alleges the following for his Class Action Complaint:

                                 NATURE OF THE ACTION

       1.       This is a class action brought by Plaintiff on behalf of himself and all other

public stockholders of Carrizo Oil & Gas, Inc. (“Carrizo” or the “Company”) against Carrizo and

the members of its Board of Directors (the “Board” or the “Individual Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”), 15.U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and Exchange Commission (“SEC”) Rule

14a-9, 17 C.F.R. 240.14a-9, and to enjoin the vote on a proposed transaction, pursuant to which

                                                 1
      Case 4:19-cv-03405 Document 1 Filed on 09/10/19 in TXSD Page 2 of 15




Carrizo will be acquired by Callon Petroleum Company (“Callon”) (the “Proposed

Transaction”).

       2.        On July 15, 2019, Carrizo and Callon issued a joint press release announcing

they had entered into an Agreement and Plan of Merger (the “Merger Agreement”), whereby

Carrizo stockholders will be entitled to receive 2.05 shares of Callon common stock for each

share of Carrizo common stock they own (the “Merger Consideration”).

       3.        On August 20, 2019, in order to convince Carrizo’s public stockholders to vote

in favor of the Proposed Transaction, defendants caused Carrizo to file a Form S-4 Registration

Statement (the “Registration Statement”) with the SEC which omits or misrepresents material

information concerning the Proposed Transaction.       The failure to adequately disclose such

material information renders the Registration Statement false and misleading.

       4.        For these reasons, and as set forth in detail herein, Plaintiff alleges that

defendants violated Sections 14(a) and 20(a) of the Exchange Act as Carrizo stockholders need

such information in order to make a fully informed decision whether to vote in favor of the

Proposed Transaction. Plaintiff seeks to enjoin the stockholder vote on the Proposed Transaction

unless and until such Exchange Act violations are cured.

                                JURISDICTION AND VENUE

       5.        This Court has jurisdiction over the claims asserted herein for violations of

Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder

pursuant to Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal

question jurisdiction).

       6.        This Court has jurisdiction over the defendants because each defendant is either

a corporation that conducts business in and maintains operations within this District, or is an



                                                2
      Case 4:19-cv-03405 Document 1 Filed on 09/10/19 in TXSD Page 3 of 15




individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

        7.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Plaintiff’s

claims arose in this District, where a substantial portion of the actionable conduct took place,

where most of the documents are electronically stored, and where the evidence exists. Carrizo is

headquartered in this District.     Moreover, each of the Individual Defendants, as Company

officers or directors, either resides in this District or has extensive contacts within this District.

                                              PARTIES

        8.       Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

Carrizo.

        9.       Defendant Carrizo is a Texas corporation and maintains its principal executive

offices at 500 Dallas Street, Suite 2300 Houston, Texas 77002. Carrizo’s common stock is

traded on the NASDAQ Global Select Market under the ticker symbol “CRZO.”

        10.      Defendant S.P. Johnson IV is, and has been at all relevant times, President,

Chief Executive Officer (“CEO”) and a director of the Company.

        11.      Defendant Steven A. Webster is, and has been at all relevant times, Chairman of

the Board and a director of the Company.

        12.      Defendant F. Gardner Parker is, and has been at all relevant times, the Lead

Independent Director of the Board and a director of the Company.

        13.      Defendant Frances Aldrich Sevilla-Sacasa is, and has been at all relevant times,

a director of the Company.

        14.      Defendant Thomas L. Carter, Jr. is, and has been at all relevant times, a director

of the Company.



                                                   3
      Case 4:19-cv-03405 Document 1 Filed on 09/10/19 in TXSD Page 4 of 15




         15.     Defendant Robert F. Fulton is, and has been at all relevant times, a director of

the Company.

         16.     Defendant Roger A. Ramsey is, and has been at all relevant times, a director of

the Company.

         17.     Defendant Frank A. Wojtek is, and has been at all relevant times, a director of

the Company.

         18.     Defendants referenced in paragraphs 10-17 are collectively referred to herein as

the “Board” or the “Individual Defendants.”

                               CLASS ACTION ALLEGATIONS

         19.     Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure on behalf of all persons and entities that own Carrizo common stock

(the “Class”). Excluded from the Class are defendants and their affiliates, immediate families,

legal representatives, heirs, successors or assigns and any entity in which defendants have or had

a controlling interest.

         20.     Plaintiff’s claims are properly maintainable as a class action under Rule 23 of

the Federal Rules of Civil Procedure.

         21.     The Class is so numerous that joinder of all members is impracticable. While

the exact number of Class members is unknown to Plaintiff at this time and can only be

ascertained through discovery, Plaintiff believes that there are thousands of members in the

Class.    As of August 2, 2019, there were 92,552,930 shares of Carrizo common stock

outstanding. All members of the Class may be identified from records maintained by Carrizo or

its transfer agent and may be notified of the pendency of this action by mail, using forms of

notice similar to that customarily used in securities class actions.



                                                  4
      Case 4:19-cv-03405 Document 1 Filed on 09/10/19 in TXSD Page 5 of 15




       22.       Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm Plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

       23.       Plaintiff will fairly and adequately protect the interests of the Class, and has no

interests contrary to or in conflict with those of the Class that Plaintiff seeks to represent.

Plaintiff has retained competent counsel experienced in litigation of this nature.

       24.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy. Plaintiff knows of no difficulty to be encountered in the

management of this action that would preclude its maintenance as a class action.

       25.       Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company

       26.       Carrizo is an energy company that is actively engaged in the exploration,

development, and production of crude oil, natural gas liquids, and natural gas from resource

plays located in the U.S. The Company’s current operations are primarily focused on proven,

producing hydrocarbon basins in the Eagle Ford Shale in South Texas and the Delaware Basin in

West Texas. As of March 1, 2019, Carrizo had accumulated more than 76,500 net acres in the

Eagle Ford Shale and approximately 46,000 net acres in the Delaware Basin.

       27.       Callon is a Delaware corporation, with its principal executive offices located at

2000 W. Sam Houston Pkwy South, Suite 2000 Houston, Texas 77042. Callon is an independent

energy company focused on the acquisition and development of unconventional onshore oil and



                                                 5
     Case 4:19-cv-03405 Document 1 Filed on 09/10/19 in TXSD Page 6 of 15




natural gas reserves in the Permian Basin in West Texas. Callon’s common stock is traded on

the New York Stock Exchange under the ticker symbol “CPE.”

The Proposed Transaction

       28.      On July 15, 2019, Callon and Carrizo issued a joint press release announcing the

Proposed Transaction. The press release stated, in relevant part:

       HOUSTON, July 15, 2019 -- Callon Petroleum Company (NYSE: CPE) and
       Carrizo Oil & Gas, Inc. (Nasdaq: CRZO) today announced that their Boards of
       Directors have unanimously approved a definitive agreement under which Callon
       will acquire Carrizo in an all-stock transaction valued at $3.2 billion. This highly
       complementary combination will create a leading oil and gas company with
       scaled development operations across a portfolio of core oil-weighted assets in
       both the Permian Basin and Eagle Ford Shale.

       Under the terms of the agreement, Carrizo shareholders will receive a fixed
       exchange ratio of 2.05 Callon shares for each share of Carrizo common stock they
       own. This represents $13.12 per Carrizo share based on Callon’s closing common
       stock price on July 12 and a premium of 18% to Carrizo’s trailing 60-day volume
       weighted average price. Following the close of the transaction, Callon
       shareholders will own approximately 54% of the combined company, and Carrizo
       shareholders will own approximately 46%, on a fully diluted basis. The all-stock
       transaction is intended to be tax-free to Carrizo shareholders.

       “We are excited about this transformational transaction, creating a differentiated
       oil and gas company by integrating core asset bases in premier basins. Together
       with Carrizo, we will accelerate our free cash flow, capital efficiency and
       deleveraging goals through an optimized model of large-scale development across
       the portfolio. We will also benefit from leading cash margins to navigate
       commodity price volatility and allow for reliable, continuous development of the
       combined asset base. With a deep inventory of high rate-of-return well locations
       in well-established areas and substantial upside opportunities for organic
       inventory delineation, we will be able drive differentiated growth deploying our
       life-of-field development model for many years to come,” said Joe Gatto,
       President and Chief Executive Officer of Callon. “As a larger organization,
       Callon will be well-positioned to benefit from an expanded infrastructure
       footprint and critical mass for our production marketing and supply chain
       functions and also leverage our technology and data capture initiatives across a
       broader base. Importantly, this combination brings together two organizations
       grounded in strong values and a shared commitment to responsible operations,
       integrity, and a drive to deliver leading results. We look forward to welcoming
       Carrizo’ss employees and joining forces as a Houston-based company focused on
       the development of a premier Texas asset base to create enhanced value for all of

                                                6
Case 4:19-cv-03405 Document 1 Filed on 09/10/19 in TXSD Page 7 of 15




 our stakeholders.”

 S.P. “Chip” Johnson, IV, President and Chief Executive Officer of Carrizo,
 commented, “We believe that Callon is the ideal partner for Carrizo. Through our
 combination, we bring together a strong foundation of Midland Basin and Eagle
 Ford Shale assets and overlay a substantial Delaware acreage position and value
 proposition that will be unlocked through an integrated plan of large-scale
 program development. This all-stock transaction provides Carrizo shareholders
 with the opportunity to participate in the significant near- and long-term upside
 potential of the merged company. We look forward to a bright future for our
 employees and all of our stakeholders and expect a seamless integration.”

 Strategic and Financial Benefits of the Transaction

       Increases Corporate and Delaware Basin Scale: On a pro forma basis,
        Callon will have an approximate 200,000 net acre footprint in the Permian
        Basin and Eagle Ford Shale, including over 90,000 net acres in the
        Delaware Basin, and approximately 2,500 total gross horizontal drilling
        locations. The companies produced a combined 102.3 MBoe/d in 1Q19
        (71% oil) and generated pro forma LTM 1Q19 adjusted EBITDAX of $1.2
        billion. With an expected total of 9 to 10 drilling rigs and 3 to 4
        completion crews working during the course of 2020, predominantly in
        the Permian Basin, the combined entity will have the critical mass to
        realize supply chain savings and sustain simultaneous operations
        initiatives.

       Expands Portfolio of Complementary High-Quality Assets: Together with
        Carrizo, Callon will be a premier Texas operator with an extensive
        inventory of core Permian and Eagle Ford locations that compete for
        capital on a full-cycle basis. As a portfolio, our increased level of large
        project initiatives in the Permian Basin will be balanced by sustained
        investment in shorter cycle and less capital-intensive projects in the Eagle
        Ford Shale. Based on initial plans for capital allocation within the
        combined portfolio, Callon forecasts its free cash flow breakeven WTI
        crude oil price to progress to under $50/Bbl by 2021.

       Accelerates Free Cash Flow Generation: Callon expects this combination
        to be immediately accretive to free cash flow per share in 2020 with
        positive free cash flow generation of over $100 million at current strip
        pricing1 while maintaining double-digit production growth. The
        combination brings together a well-established and repeatable free cash
        flow generating business in the Eagle Ford Shale with Permian Basin
        assets that are rapidly transitioning to positive net cash flows with
        increasing investment in high-return projects. In addition, the combined
        company's corporate free cash flow will be increased through an
        optimized development plan in addition to corporate cost savings. This

                                         7
Case 4:19-cv-03405 Document 1 Filed on 09/10/19 in TXSD Page 8 of 15




        sustained free cash flow generation will accelerate Callon’s deleveraging
        initiatives and improve its capacity to return capital to shareholders in the
        future.

       Maintains Callon’s Financial Strength and Flexibility: Callon expects to
        have an enhanced credit profile due to broader scale and scope, and a
        substantial base of oil-weighted proved developed producing reserves.
        Importantly, significant free cash flow generation will drive the combined
        company's leverage ratio to below 2.0x in 2020 at current strip pricing.
        Additionally, upon closing, the combined company is anticipated to have
        pro forma liquidity of more than $1 billion under a new underwritten
        credit facility combined with no near-term debt maturities.

       Drives Substantial Identified Synergies: The combination is expected to
        generate a total of $850 million in net present value from the following
        categories of primary synergies:
            • Annual run-rate operational synergies of $65 to $80 million
               attributed to a structural shift in the combined program
               development model, consisting of:
                    • Expanded large scale development in the Permian Basin,
                       deploying simultaneous drilling and completion operations,
                       improving production cycle times and reducing well costs;
                    • Optimized, integrated development schedule to capture
                       efficiencies from continuous utilization of dedicated
                       completion crews; and
                    • Improved uptime from concentrated development, resulting
                       in reduced production downtime from offsetting
                       completion operations.

           •   Estimated annual cash general and administrative savings of $35
               million to $45 million.
           •   Optimized capital allocation initiatives, including a mix of shorter
               and longer cycle projects, select activity acceleration within a
               larger cash flow base and high-grading of drilling inventories.

 In addition, Callon has identified further synergies that are anticipated to be
 realized over time:

           •   Integration of Delaware infrastructure and water management,
               expanding the opportunity for water recycling programs and
               increasing scale for potential monetization structures;
           •   Larger portfolio of non-core acreage for divestment and trades,
               high-grading overall returns on capital;
           •   Increased hydrocarbon volumes provide critical mass for
               marketing arrangements and ongoing initiatives to control critical
               parts of the value chain, including firm transportation on pipelines;

                                          8
     Case 4:19-cv-03405 Document 1 Filed on 09/10/19 in TXSD Page 9 of 15




                      and
                  •   Cost of capital     reductions,   including    opportunistic   debt
                      refinancings.

       Governance and Leadership

       The transaction has been unanimously approved by the Boards of Directors at
       both Callon and Carrizo. In addition, each of the Carrizo directors has committed
       to vote his or her shares in favor of the transaction.

       Upon closing, the Board of Directors of the combined company will consist of 11
       members, including Callon's eight current Board members and three to be
       appointed from the Board of Carrizo. The combined company will be led by
       Callon’s executive management team and will remain headquartered in Houston,
       Texas.

       Timing and Approvals

       The transaction, which is expected to close during the fourth quarter of 2019, is
       subject to customary closing conditions and regulatory approvals, including the
       approval of shareholders of both companies.


The Registration Statement Contains Material Misstatements or Omissions

       29.    Defendants filed a materially incomplete and misleading Registration Statement

with the SEC and disseminated it to Carrizo’s stockholders.         The Registration Statement

misrepresents or omits material information that is necessary for the Company’s stockholders to

make an informed decision whether to vote in favor of the Proposed Transaction.

       30.    The Registration Statement omits material information regarding the Company’s

and Callon’s financial projections provided by each of Carrizo’s and Callon’s management and

relied upon by the Company’s financial advisors, RBC Capital Markets, LLC (“RBC”) and

Lazard Frères & Co. LLC (“Lazard”), for their analyses, as well as the analyses performed by

RBC and Lazard.

       31.    The Registration Statement fails to disclose Carrizo’s and Callon’s unlevered free

cash flows and/or after-tax free cash flows over the projection period and the underlying line


                                              9
     Case 4:19-cv-03405 Document 1 Filed on 09/10/19 in TXSD Page 10 of 15




items utilized by RBC and Lazard in their analyses. The Registration Statement further fails to

disclose the Post-Merger Projections (as defined in the Registration Statement) for the combined

company, prepared by Carrizo management and utilized by RBC for purposes of its fairness

opinion.

       32.     With respect to RBC’s Net Asset Value Analyses for Carrizo and Callon, the

Registration Statement fails to disclose the adjustments RBC used to derive the implied equity

value per share reference ranges, including: (i) capital costs; (ii) estimated taxes; (iii) general and

administrative expenses; and (iv) balance sheet adjustments as provided by Carrizo management,

related primarily to working capital, hedges, and acquisition and divestiture related contingent

payments.

       33.     With respect to RBC’s Discounted Cash Flow Analysis for Carrizo, the

Registration Statement fails to disclose: (i) Carrizo’s after-tax free cash flows for the projection

period; (ii) the inputs and assumptions underlying the discount rates ranging from 9.5% to

11.5%; and (iii) the implied perpetuity growth rates resulting from the analysis.

       34.     With respect to RBC’s Discounted Cash Flow Analysis for Callon, the

Registration Statement fails to disclose: (i) Callon’s after-tax free cash flows for the projection

period; (ii) the inputs and assumptions underlying the discount rates ranging from 9.0% to

11.0%; and (iii) the implied perpetuity growth rates resulting from the analysis.

       35.     With respect to Lazard’s Net Asset Value Analysis for Carrizo, the Registration

Statement fails to disclose: (i) the unlevered free cash flows Carrizo was projected to generate

for fiscal year 2019 through fiscal year 2023 under each of the commodity pricing scenarios; (ii)

the inputs and assumptions underlying the discount rates ranging from 8.6% to 11.8%; and (iii)

the present value of non-drilling and completion capital expenditures and corporate adjustments.



                                                  10
     Case 4:19-cv-03405 Document 1 Filed on 09/10/19 in TXSD Page 11 of 15




          36.   With respect to Lazard’s Net Asset Value Analysis for Callon, the Registration

Statement fails to disclose: (i) the unlevered free cash flows Callon was projected to generate for

fiscal year 2019 through fiscal year 2023 under each of the commodity pricing scenarios; (ii) the

inputs and assumptions underlying the discount rates ranging from 7.6% to 12.2%; and (iii) the

present value of non-drilling and completion capital expenditures and corporate adjustments.

          37.   The Registration Statement also omits material information regarding the

conflicts of interest of RBC.

          38.   According to the Registration Statement, RBC has been asked by Callon to

participate in the pro forma combined company’s new credit facility. The Registration Statement

fails to disclose the fees RBC is expected to receive in connection with its participation in the

new credit facility,when RBC was asked to participate in the financing for the pro forma

combined company, and when the Board learned of RBC’sfinancing role.

          39.   The omission of the above-referenced material information renders the

Registration Statement false and misleading, including, inter alia, the following sections of the

Registration Statement: Certain Carrizo Unaudited Prospective Financial and Operating

Information, Opinions of Carrizo’s Financial Advisors, and Background of the Merger.

          40.   The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                    CLAIMS FOR RELIEF

Against All Defendants for Violations of Section 14(a) of the Exchange Act and Rule 14a-9
                                Promulgated Thereunder

          41.    Plaintiff repeats and realleges the preceding allegations as if fully set forth

herein.

          42.    The Individual Defendants disseminated the false and misleading Registration

                                                11
     Case 4:19-cv-03405 Document 1 Filed on 09/10/19 in TXSD Page 12 of 15




Statement, which contained statements that, in violation of Section 14(a) of the Exchange Act

and Rule 14a-9, in light of the circumstances under which they were made, omitted to state

material facts necessary to make the statements therein not materially false or misleading.

Carrizo is liable as the issuer of these statements.

       43.       The Registration Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants.       By virtue of their positions within the Company, the Individual

Defendants were aware of this information and their duty to disclose this information in the

Registration Statement.

       44.       The Individual Defendants were at least negligent in filing the Registration

Statement with these materially false and misleading statements. The omissions and false and

misleading statements in the Registration Statement are material in that a reasonable stockholder

will consider them important in deciding how to vote on the Proposed Transaction. In addition, a

reasonable investor will view a full and accurate disclosure as significantly altering the total mix

of information made available in the Registration Statement and in other information reasonably

available to stockholders.

       45.       The Registration Statement is an essential link in causing Plaintiff and the

Company’s stockholders to approve the Proposed Transaction.

       46.       By reason of the foregoing, defendants violated Section 14(a) of the Exchange

Act and SEC Rule 14a-9 promulgated thereunder.

       47.       Because of the false and misleading statements in the Registration Statement,

Plaintiff and the Class are threatened with irreparable harm.

                                             COUNT II

   Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act



                                                  12
     Case 4:19-cv-03405 Document 1 Filed on 09/10/19 in TXSD Page 13 of 15




          48.   Plaintiff repeats and realleges the preceding allegations as if fully set forth

herein.

          49.   The Individual Defendants acted as controlling persons of Carrizo within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Carrizo and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Registration

Statement, they had the power to influence and control and did influence and control, directly or

indirectly, the decision-making of the Company, including the content and dissemination of the

various statements that Plaintiff contends are false and misleading.

          50.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement alleged by Plaintiff to be misleading prior to and/or shortly

after these statements were issued and had the ability to prevent the issuance of the statements or

cause them to be corrected.

          51.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control and influence the particular transactions giving rise to the violations as

alleged herein, and exercised the same.       The Registration Statement at issue contains the

unanimous recommendation of the Individual Defendants to approve the Proposed Transaction.

They were thus directly involved in the making of the Registration Statement.

          52.   In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were each involved in negotiating, reviewing, and approving

the Proposed Transaction. The Registration Statement purports to describe the various issues

and information that they reviewed and considered—descriptions the Company directors had



                                                13
     Case 4:19-cv-03405 Document 1 Filed on 09/10/19 in TXSD Page 14 of 15




input into.

        53.      By virtue of the foregoing, the Individual Defendants have violated Section

20(a) of the Exchange Act.

        54.      As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) of the Exchange

Act and SEC Rule 14a-9 promulgated thereunder, by their acts and omissions as alleged herein.

By virtue of their positions as controlling persons, these defendants are liable pursuant to Section

20(a) of the Exchange Act. As a direct and proximate result of defendants’ conduct, Carrizo’s

stockholders will be irreparably harmed.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief,

including injunctive relief, in his favor on behalf of Carrizo, and against defendants, as follows:

        A.      Ordering that this action may be maintained as a class action and certifying

Plaintiff as the Class representative and Plaintiff’s counsel as Class counsel;

        B.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction

and any vote on the Proposed Transaction, unless and until defendants disclose and disseminate

the material information identified above to Carrizo stockholders;

        C.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages to Plaintiff and the Class;

        D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange

Act, as well as SEC Rule 14a-9 promulgated thereunder;

        E.      Awarding Plaintiff the costs of this action, including reasonable allowance for



                                                 14
    Case 4:19-cv-03405 Document 1 Filed on 09/10/19 in TXSD Page 15 of 15




Plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff respectfully requests a trial by jury on all issues so triable.

Dated: September 10, 2019

                                                   /s/ Daniel Zemel
                                                   Daniel Zemel
                                                   ZEMEL LAW, LLC
                                                   1373 Broad St., Suite 203C
                                                   Clifton, New Jersey 07013
                                                   T: (862) 227-3106
                                                   F: (973) 282-8603
                                                   DZ@zemellawllc.com

                                                   Attorney for Plaintiff




                                                  15
